Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 10, 2015

                                           No. 04-15-00682-CR

                                       IN RE David MENCHACA

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       On November 2, 2015, relator filed a pro se petition for writ of mandamus. This court has
determined that we lack jurisdiction to consider relator’s petition. The petition is DISMISSED
FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on November 10, 2015.




                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause Nos. 2007CRD000466 D4 and 2007CRP000388 D1, styled The State of Texas
v. David Menchaca, pending in the 406th Judicial District Court, Webb County, Texas, the Honorable Oscar J. Hale
Jr. presiding.